DETAILED ACTION
This office action response to the communication filed on 01/21/2020. 
Claims 1-13 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on January 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 7-9 are objected to because of the following informalities:  Claims 7-9, line 1 recites “a network controller” which appears to be incorrect meaning of the words “[[a]] the network controller”.  Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder code means for in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Patent Application Publication No. 2017/0214599), (“Seo”, hereinafter), in view of JAYACHANDRAN (U.S. Patent Application Publication No. 2013/0137413), (“Chandran”, hereinafter).
As per Claim 1, Seo discloses a method of managing a plurality of end nodes of a Low-Power Wide Area Network, LPWAN, wherein each end node is switchable between at least two operating modes ([see, e.g., a switch apparatus supporting operation mode transitions, [0009]]), the method comprising: 
broadcasting a mode change command to the plurality of end nodes, wherein the mode change command indicates a desired operating mode of the plurality of end nodes ([see, e.g., transmitting request frames requesting to the communication nodes connected to the switch apparatus that requesting a desired operating mode to operate in a normal mode, [0009, 0015-0018]]); 
determining whether at least one end node has not successfully switched into the desired operating mode in response to the mode change command ([see, e.g., wherein the in response to the request frames, operation method may further include changing the operation mode of the switch apparatus from a low-power mode to a normal mode, [0015, 0018-0020, 0027]]); and 

wherein the at least two operating modes comprise at least: 
a first operating mode in which the end node transmits first information, generated at the end node, to a network controller ([see, e.g., wherein a first operating mode a normal mode, [0027-0029]]); and 
a second operating mode in which the end node does not transmit the first information to the network controller ([see, e.g., wherein a first operating mode the low-power mode, [0027-0029]]); 
the step of determining comprising 
      determining whether each of the plurality of end nodes has successfully switched into the desired operating mode in response to the mode change command based on whether the first information from each of the plurality of end nodes is received by the network controller or not ([see, e.g., wherein instruction may be further configured to change the operation mode, the communication nodes connected to the switch apparatus that requesting a desired operating mode to operate in a normal mode, [0015-0020, 0027-0029], and Fig. 1]). 
Seo doesn’t appear explicitly disclose: broadcasting a mode change command to the plurality of end nodes.

In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide change of the operating mode results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 2, Seo and Chandran disclose the method of claim 1, and Seo further discloses wherein the broadcasting comprises repeatedly broadcasting the mode change command a predetermined number of times, wherein the predetermined number is calculated based on at least one characteristic of the LWPAN, such as the packet loss rate ([see, e.g., wherein identifying ports connected to end nodes among the communication nodes based on the configuration information, when the link statuses of the ports are a DOWN state during a predetermined period of time, changing an operation mode of the switch apparatus from a normal mode to a low-power mode, [0010]]).  
As per Claim 3, Seo and Chandran disclose the method of claim 1, and Seo appears to be silent to the instant claim, and however Chandran further discloses wherein if the mode change command indicates a desire to switch away from the first operating mode: 

In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
 	As per Claim 4, Seo and Chandran disclose the method of claim 1, and Seo appears to be silent to the instant claim, and however Chandran further discloses wherein if the mode change command indicates a desire to switch to the first operating mode: the method comprises determining whether any one or more of the plurality of end nodes has failed to transmit the first information to the network controller within a predetermined time window, so as to determine whether each of the plurality of end nodes has successfully switched to the desired operating mode ([see, e.g., wherein two or more selectable mobile device management modes for the access device, operating 
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 5, Seo and Chandran disclose the method of claim 1, and Seo appears to be silent to the instant claim, and however Chandran further discloses wherein if the mode change command indicates a desire to switch the plurality of end nodes to the second operating mode, the method further comprises: 
transmitting second information to each of the plurality of end nodes ([see, e.g., wherein two or more selectable mobile device management modes for the access device, [0041-0042], and Fig. 6]); 
broadcasting a second mode change signal command ([see, e.g., the operating mode change command is provided in a broadcast message, [0046]]), the second mode change signal command indicating a desire to switch the end node to the first operating mode ([see, e.g., operating mode change command is generated 610 for instructing change to the set target operating mode, [0041-0043, 0046], and Fig. 6]); 
receiving first information from each of the plurality of end nodes ([see, e.g., wherein two or more selectable mobile device management modes for the access device, [0041-
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 6, Seo discloses a network controller for managing a plurality of end nodes of a Low-Power Wide Area Network, LPWAN ([see, e.g., a switch apparatus supporting operation mode transitions, [0009]]), wherein each end node is switchable between at least two operating modes, the network controller comprising: 
a transmitter configured to broadcast at least a mode change command to the plurality of end nodes, wherein the mode change command indicates a desired operating mode of the plurality of end nodes ([see, e.g., transmitting request frames requesting to the communication nodes connected to the switch apparatus that requesting a desired operating mode to operate in a normal mode, [0009, 0015-0018]]);

wherein, in response to the detector determining that at least one end node has not switched to the desired mode, the transmitter is configured to rebroadcast the mode change command ([see, e.g., wherein operation mode according to link statuses detector, switch apparatus operating in a normal mode may change its operation mode from the normal mode to a low-power mode, [0027-0029]]); 
wherein the at least two operating modes comprise at least: a first operating mode in which the end node transmits first information, generated at the end node, to a network controller ([see, e.g., wherein a first operating mode a normal mode, [0027-0029]]); and 
a second operating mode in which the end node does not transmit the first information to the network controller ([see, e.g., wherein a first operating mode the low-power mode, [0027-0029]]); 
the detector is further configured to determine whether each of the plurality of end nodes has successfully switched into the desired operating mode in response to the mode change command based on whether the first information from each of the plurality of end nodes is received by the network controller or not ([see, e.g., wherein instruction may be further configured to change the operation mode, the communication nodes 
Seo doesn’t appear explicitly disclose: broadcasting a mode change command to the plurality of end nodes.
However, Chandran discloses broadcasting a mode change command to the plurality of end nodes ([see, e.g., the operating mode change command is provided in a broadcast message, [0046]]).
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide change of the operating mode results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 7, Seo and Chandran disclose a network controller of claim 6, and Seo further discloses wherein the transmitter is configured to broadcast the mode change command a predetermined number of times, wherein the predetermined number is calculated based on at least a characteristic of the LWPAN, such as a packet loss rate ([see, e.g., wherein identifying ports connected to end nodes among the communication nodes based on the configuration information, when the link statuses of the ports are a DOWN state during a predetermined period of time, changing an operation mode of the switch apparatus from a normal mode to a low-power mode, [0010]]).  
As per Claim 8, Seo and Chandran disclose a network controller of claim 7, and Seo appears to be silent to the instant claim, and however Chandran further discloses wherein if the mode change command indicates a desire to switch from the first operating mode: the detector is adapted to determine whether any one or more of the plurality of end nodes continues to transmit first information to the network controller, so as to determine whether each of the plurality of end nodes has successfully switched to the desired operating mode([see, e.g., wherein two or more selectable mobile device management modes for the access device, operating mode change command is generated 610 for instructing change to the set target operating mode, [0041-0043, 0046], and Fig. 6]). 
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 9, Seo and Chandran disclose a network controller of claim 7, and Seo appears to be silent to the instant claim, and however Chandran further discloses wherein if the mode change command indicates a desire to switch to the first operating mode: the detector is adapted to determine whether any one or more of the plurality of end nodes has failed to transmit first information to the network controller within a predetermined time interval, so as to determine whether each of the plurality of end 
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 11, Seo appears to be silent to the instant claim, and however Chandran further discloses an end node for a Low-Power Wide Area Network, LPWAN ([see, e.g., a plurality of networks, [0016-0017, 0046], and Fig. 1]), comprising: 
a receiver adapted to receive at least a mode change command from a network controller according to claim 6 ([see, e.g., detecting an operating mode change command received, [0005]]);  
a transmitter adapted to transmit data to the network controller ([see, e.g., A cellular network comprising a radio access network (RAN) 132 and a core network (CN), [0019, 0041]]); and 
a processor adapted to switch the end node between at least two operating modes based on the mode change command ([see, e.g., wherein the two different selectable SSIDs, mobile communications device switches to an operating mode 
wherein the end node is switchable between at least: 
a first operating mode in which the end node primarily transmits first information, generated at the end node, to the network controller ([see, e.g., the operating mode change command is provided as a character string indicating a target operating mode [0048-0050], and Fig. 6-7]); 
a first operating mode in which the end node transmits first information, generated at the end node, to a network controller ([see, e.g., mobile communications device switches to an operating mode associated with the character string in the operating mode change command, [0048-0050], and Fig. 6-7]); and 
a second operating mode in which the end node does not transmit the first information to the network controller ([see, e.g., [0048-0050], and Fig. 6-7]).  
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 12, Seo appears to be silent to the instant claim, and however Chandran further discloses a network system comprising: the network controller of claim 
In view of the above, having the system of Seo and then given the well-established teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Chandran. The motivation for doing so would have been to provide selectable mobile device management modes results improve efficiency of remotely managing operating modes of a mobile communication device (Chandran, ¶ [0028]).
As per Claim 13, Seo further discloses a computer program comprising code means for implementing the method of claim 5 when said program is run on a computer ([see, e.g., a computer readable medium containing executable program instructions executed by a processor, [0047]]).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Patent Application Publication No. 2017/0214599), (“Seo”, hereinafter), in view of JAYACHANDRAN (U.S. Patent Application Publication No. 2013/0137413), (“Chandran”, hereinafter), and further in view of DEIXLER et el.  (U.S. Patent Application Publication No. 2018/0129493), (“Deixler”, hereinafter). 
As per Claim 10, Seo and Chandran disclose the network controller of claim 6, and Seo doesn’t appear explicitly disclose: wherein each end node comprises a luminaire adapted to output light and the first information comprises a light control signal for controlling an output light of the luminaires of the end nodes.
However, Deixler discloses wherein each end node comprises a luminaire adapted to output light and the first information comprises a light control signal for controlling an output light of the luminaires of the end nodes ([see, e.g., the user terminal 6 configured to be able to control the illumination emitted by one or more of the luminaires 4 in the lighting system by transmitting control signals to the one or more luminaires 4, e.g. to turn the emitted illumination on or off, dim the illumination level, control the color of the illumination, and/or cause a dynamic (time-varying) effect in the illumination, [0056], and Fig. 1]). 
In view of the above, having the system of Seo and then given the well-established teaching of Deixler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Seo as taught by Deixler. The motivation for doing so would have been to provide control the illumination emitted results improve efficiency of remotely control device of a mobile communication device (Deixler, ¶ [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468    
/PARTH PATEL/Primary Examiner, Art Unit 2468